DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on January 20, 2022 in which claims 1-20 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).  
1. a first fastening strap with a straight end connected to a portion of a palmar edge of said first zipper (claim 17).
2. a second fastening strap with a straight end connected to a portion of a palmar edge of said second zipper (claim 17).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1 recites “an edge thereof, corresponding to a first shorter edge of said rectangular strap area, connected to said glove body; and an edge thereof, corresponding to a second shorter end of said rectangular strap area, comprising a semi-circular shape”, while it is clear that there are two edges, since the edges are claimed as corresponding to different structures, since both edges are claimed as “edges thereof”, there is no claim language that can distinguish the two edges throughout the claim and claim dependencies. For example: it appears that the first recitation is “a connected edge thereof” and the second recitation is “a free edge thereof”, which would provide a clear difference between the two edges throughout the claim and claim dependencies.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said edge of said first strap” in line 34. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “said edge of said second strap” in line 37. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “said wrinkled section” in line 38. There is insufficient antecedent basis for this limitation in the claim. Examiner notes: claim 12 introduces “a wrinkled section”.
Claim 17 recites “wherein a first fastening strap of said at least two fastening straps comprises a straight end connected to a portion of a palmar edge of said first zipper”, which is indefinite since it is unclear as to the structure of the first fastening strap, since it appears that the first fastening strap is connected to the palm section of the glove and not connected to “a palmar edge of said first zipper” as claimed. Applicant’s Specification in [35] discloses “The first fastening strap 32A is disposed on the palm section 22P of the hand portion 22 midway along a length of the first zipper 30A. In embodiments, the first fastening strap 32A is disposed at the first sheath 26A. In some embodiments, the first fastening strap 32A is disposed midway between the peripheral edge 28 and the first sheath 26A. The first fastening strap 32A is configured to lay over the first zipper 30A when attached to the fastener 34”, which is shown in Applicant’s figures 4 and 5. Therefore, it is unclear as to how the first fastening strap is connected to a palmar edge of the first zipper as claimed.
Claim 17 recites “wherein a second fastening strap of said at least two fastening straps comprises a straight end connected to a portion of a palmar edge of said second zipper”, which is indefinite since it is unclear as to the structure of the first fastening strap, since it appears that the second fastening strap is connected to the palm section of the glove and not connected to “a palmar edge of said second zipper” as claimed. Applicant’s Specification in [35] discloses “The second fastening strap 32B is also disposed on the palm section 22P of the hand portion 22 midway between the peripheral edge 28 and the second sheath 26B. In embodiments, the second fastening strap 32B is positioned at midway along a length of the second zipper 30B. The second fastening strap 32B is configured to lay over the second zipper 30B when attached to the fastener 34”, which is shown in Applicant’s figures 4 and 5. Therefore, it is unclear as to how the second fastening strap is connected to a palmar edge of the second zipper as claimed.
Claim 17 recites “wherein said at least one fastener comprises a first straight end connected to a portion of a dorsal edge of said first zipper”, which is indefinite since it is unclear as to the structure of the first straight end of the at least one fastener, since it appears that first straight end is connected to dorsal side of the glove and not connected to “a portion of a dorsal edge of said first zipper” as claimed. Applicant’s Specification in [35] discloses “The dorsal side 14 includes a fastener 34 attached to the dorsal surface 22DS and spanning the dorsal section 22D. The fastener 34 may comprise a strip of fastening material extending laterally across the dorsal section 22D from the first zipper 30A to the second zipper 30B.”, which is best shown in Applicant’s figure 2. Therefore, it is unclear as to how the first straight end is connected to a portion of a dorsal edge of said first zipper as claimed.
Claim 17 recites “a second straight end connected to a portion of a dorsal edge of said second zipper”, which is indefinite since it is unclear as to the structure of the second straight end of the at least one fastener, since it appears that the second straight end is connected to dorsal side of the glove and not connected to “a portion of a dorsal edge of said second zipper” as claimed. Applicant’s Specification in [35] discloses “The dorsal side 14 includes a fastener 34 attached to the dorsal surface 22DS and spanning the dorsal section 22D. The fastener 34 may comprise a strip of fastening material extending laterally across the dorsal section 22D from the first zipper 30A to the second zipper 30B.”, which is best shown in Applicant’s figure 2. Therefore, it is unclear as to how the second straight end is connected to a portion of a dorsal edge of said second zipper as claimed.
Claim 17 recites the limitation “wherein said connection between said straight end of said second fastening strap and said glove body” in line 32-33. There is insufficient antecedent basis for this limitation in the claim. Examiner notes: while there is a connection between a straight end of the second fastening strap, the connection is “to a portion of a palmar edge of said second zipper”, not the “glove body”.


Response to Arguments
Applicant’s arguments, filed June 20, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been considered have been fully considered and are persuasive. Applicant’s arguments appear to be drawn to the newly amended limitations, which have been considered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732